Opinion by
Judge Peters :
It is provided by Sec. 5, Art. 3, Chap. 63, R. S.: “In action for relief for fraud or mistake, or damage for either, the cause of action shall not be deemed to have accrued until the discovery of the fraud, or mistake; but no such action shall be brought ten years after the time of making the contract, or the perpetration of the fraud.”
The fraud complained of was perpetrated more than ten years before the petition was filed to subject the property to the payment of appellant's debt. The statute of limitations is pleaded and we cannot perceive how the effect of the statute can be avoided. It contains no saving or exception. The perpetration of the fraud, if fraud was perpetrated, was when Robinson and wife conveyed the lot to* which A. D. Robinson held the legal title in Burksville to Bins. That conveyance was made on the 7th of March, 1860, and the proceeding to set aside that deed was not instituted till February, 1871.
We concur in'opinion with the circuit judge that appellants failed to show themselves entitled to the relief sought. Therefore the judgment is affirmed. ' ,